948 F.2d 1282w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy OLSEN;  Cheryl Olsen, Plaintiffs-Appellees,v.LAKE COUNTRY, INCORPORATED, Defendant-Appellant,andCost Control Marketing and Sales Management;  NortheasternBank of Pennsylvania N.A.;  Cost Control Marketingand Management, Incorporated;  HughBoyle, Defendants.Leroy OLSEN;  Cheryl Olsen, Plaintiffs-Appellees,v.LAKE COUNTRY, INCORPORATED, Defendant-Appellant,andCost Control Marketing and Sales Management;  NortheasternBank of Pennsylvania N.A.;  Cost Control Marketingand Management, Incorporated;  HughBoyle, Defendants.
Nos. 90-2163, 90-2174.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1991.Decided Nov. 18, 1991.As Amended Dec. 9, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION